Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 3, 2019                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  156189(70)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 156189
  v                                                                 COA: 332190
                                                                    Saginaw CC: 15-041848-FC
  TRAVIS TRAVON SAMMONS,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its supplemental reply is GRANTED. The supplemental reply will be accepted
  as timely filed if submitted on or before May 30, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 3, 2019

                                                                               Clerk